United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mount Laurel, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-42
Issued: March 26, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 5, 2012 appellant, through her attorney, filed a timely appeal from a
June 28, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits on January 23, 2012; and (2) whether appellant established continuing
disability caused by residuals of her accepted bilateral carpal tunnel and right shoulder
conditions after January 23, 2012.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 29, 1998 appellant, a 48-year-old distribution clerk, filed a Form CA-2
occupational claim allergy bilateral carpal tunnel syndrome causally related to employment
factors. OWCP accepted the claim for bilateral carpal tunnel syndrome under case number
xxxxxx253. Appellant stopped work and received temporary total disability compensation.
In a January 12, 2010 report, Dr. Scott Fried, an osteopath and treating physician, stated
that appellant noted ongoing but stable symptoms since her most recent visit. She did not
experience any problems or pain as long as she remained careful with her activities, did not
engage in prolonged activities or exceed her physical limitations. Appellant continued to have
intermittent numbness in both hands but it was not significant. Dr. Fried noted that she
continued to work part time, modified duty for three hours a day.
In a statement of accepted facts dated May 7, 2010, it was noted that appellant had filed a
claim for a right shoulder injury, which occurred on December 5, 1996. OWCP accepted the
claim for right shoulder sprain. The cases were combined into case number xxxxxx253.
In order to determine appellant’s current condition and whether she had residuals of her
accepted conditions, OWCP referred her for a second opinion examination to Dr. Lawrence Barr,
Board-certified in orthopedic surgery. In a May 28, 2010 report, Dr. Barr reviewed the medical
history and the statement of accepted facts and listed findings on examination. He noted that
appellant sustained a partial tear of the supraspinatus tendon in her right shoulder. Dr. Barr
stated that she showed no pain in range of motion testing and had no atrophy in her hands or
shoulders. A Phalen’s test of appellant’s wrist was negative; a Tinel’s test of the left elbow
displayed a mild signal; Tinel’s test of the right elbow was negative; and flexion test of the left
elbow was positive. Dr. Barr diagnosed a partial rotator cuff tear in the right shoulder, a history
of cervical radiculopathy and left cubital tunnel syndrome. He opined that she had reached
maximum medical improvement and required no further medical treatment. Dr. Barr concluded
that she could return to full duty without restrictions.
On January 4, 2011 OWCP found that there was a conflict in the medical opinion
between Dr. Fried and Dr. Barr, as to the extent of disabling residuals due to her accepted
conditions. It referred appellant to Dr. George P. Glenn, Board-certified in orthopedic surgery,
for a referee medical examination.
In an April 19, 2011 report, Dr. Glenn stated that appellant related that she experienced
minimal difficulty involving her right upper extremity and denied any history of numbness,
tingling, pain or burning involving the right hand or upper extremity. On examination, appellant
displayed no discomfort and had normal range of motion in the right shoulder. Dr. Glenn stated
that she had no residual, permanent impairment of the right shoulder attributable to the
December 5, 1996 employment injury. While appellant did not receive a diagnosis of right
shoulder sprain in December 1996, the injury had occurred 14 years prior. Dr. Glenn noted a
report of a possible right rotator cuff tear; but stated that, if this condition had ever existed or
posed a problem, it had long since resolved. He concluded that appellant was neurologically
intact and showed no residual evidence of a right shoulder sprain.

2

With regard to appellant’s accepted bilateral carpal tunnel syndrome, Dr. Glenn noted
that she had recently undergone electromyogram and nerve conduction testing to her arms and
wrists. It showed some bilateral nerve involvement, but her physical examinations had been
normal. Dr. Glenn opined that appellant had minimal evidence of involvement of the left ulnar
nerve at the elbow; however, he did not consider it significant. He found no evidence of any
brachial plexus involvement on clinical examination and no evidence of radial nerve
involvement bilaterally on physical examination. Dr. Glenn opined that there was no clinical
evidence of any residual carpal tunnel syndrome either on the right or the left. Although, as
noted above, there was some residual compromise of the left ulnar nerve at the left elbow, he did
not consider appellant’s condition to be work related and found that it was of insufficient
severity to cause any level of impairment. Dr. Glenn also noted that Dr. Barr did not find any
clinical evidence of bilateral carpal tunnel syndrome. He was not able to substantiate appellant’s
subjective complaints with concrete objective findings. Dr. Glenn concluded that based on her
normal physical examination that she was capable of returning to full duty and did not require
any further medical care or treatment.
On October 11, 2011 OWCP issued a notice of proposed termination of compensation to
appellant. It found that the weight of the medical evidence, as represented by Dr. Glenn’s
impartial opinion, established that her accepted bilateral carpal tunnel condition had ceased and
that she had no work-related residuals stemming from these conditions.
In an October 24, 2011 report, Dr. Fried stated that appellant’s symptoms remained stable
and that she continued to be careful managing her activities. He advised that her right side was
doing pretty well as long as she avoided activities which aggravating her symptoms. Dr. Fried
noted that appellant continued to work part-time, modified duty for four hours per day. He
indicated that following the winter months he would try to gradually increase her work hours and
eventually attempt to return her to full time, modified duty; he would schedule appellant for
functional capacity testing to evaluate her capabilities and limitations.
In a December 19, 2011 report, Dr. Fried disagreed with Dr. Glenn’s opinion that
appellant had no residuals from her accepted right shoulder and bilateral carpal tunnel
conditions. He stated that he was awaiting functional capacity testing before making a
determination as to her ability to perform work, in light of her ongoing, accepted work-related
conditions. Dr. Fried noted that appellant still displayed symptoms of her bilateral carpal tunnel
syndrome, including numbness, tingling, pain and discomfort from the hands and wrists and
radiating up the arms. He stated:
“I would have to strongly disagree with Dr. Glenn’s report and statement that the
accepted medical conditions of carpal tunnel syndrome and right shoulder strain
have ceased and are no longer problematic. The weight of the evidence lies
significantly with the fact that this lady has ongoing and severe limitations.
[Appellant’s] functional capacity testing shows that she is severely limited and it
would be with medical reasoning to assume that this lady could return to these
activities without harm to herself and jeopardizing the progress that she has made.
It is clear that she cannot perform her previous full work activities. Indeed it is
reasonable to consider increasing her time at work but staying within the limits
outlined. Not to do so would be putting this lady in danger. In fact Dr. Glenn

3

goes out of his way to state that he has no medical or [physician]/[appellant]
relationship with this patient and no responsibility for the consequences of
following through on his recommendations. As her treating physician, I feel
releasing her back to full[-]duty work and having her function outside of the
limitations we [ha]ve outlined is not only dangerous but not a medically wellreasoned judgment. [Appellant’s] work[-]related injuries have not resolved and it
is her change in activity level and care limiting her use of her arms that has made
these livable. This is very different then the problem going away. The problem
exists and is ongoing. [Appellant’s] bilateral carpal tunnel and right shoulder
strain are still medically pertinent issues and continue to limit her with respect to
her capabilities. She can indeed work but has limitations. These limitations are
directly and causally related to her work injuries and accepted diagnoses. These
limitations are permanent.”
By decision dated January 23, 2012, OWCP terminated appellant’s compensation for
medical benefits, finding that Dr. Glenn’s impartial opinion represented the weight of the
medical evidence.
On January 26, 2012 appellant, through her representative, requested an oral hearing,
which was held on April 12, 2012.
In a March 3, 2012 report, Dr. Fried stated that appellant had undergone functional
capacity testing on January 27, 2012. The tests encompassed various forms of grip strength
testing in addition to simulated work activities such as handwriting, typing and casing mail.
Appellant showed significantly increased symptoms with repetitive activities in the upper
extremities. Dr. Fried opined that she would not be able to return to her original job as this
would aggravate all of her medical problems.
By decision dated June 28, 2012, an OWCP hearing representative affirmed the
January 23, 2012 termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2
Section 8123(a) provides that, if there is a disagreement between the physician making
the examination for the United States and the physician of the employee the Secretary shall
appoint a third physician who shall make an examination.3 It is well-established that, when a
case is referred to an impartial medical specialist for the purpose of resolving a conflict, the
opinion of such specialist, if sufficiently well rationalized and based on a proper factual and
medical background, must be given special weight.4
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Regina T. Pellecchia, 53 ECAB 155 (2001).

4

Jacqueline Brasch (Ronald Brasch), 52 ECAB 252 (2001).

4

ANALYSIS -- ISSUE 1
OWCP determined that a conflict in medical opinion arose between appellant’s treating
physician, Dr. Fried and Dr. Barr, the second opinion physician, as to whether she had residuals
of her accepted bilateral carpal tunnel condition or right shoulder condition. On appeal,
appellant’s attorney argues that Dr. Glenn’s impartial medical report was vague, insufficiently
rationalized and presented inaccurate conclusions regarding her capacity to perform her work
duties. He argued that his report did not merit the special weight of a referee medical examiner.
In an April 19, 2011 report, Dr. Glenn found that appellant had no residuals from her
accepted right shoulder or bilateral carpal tunnel conditions. With regard to the right shoulder,
he noted on examination that she displayed no discomfort and had a normal range of motion.
Dr. Glenn advised that appellant had sustained a right shoulder sprain 14 years prior but was
neurologically intact at the present time and showed no residual evidence of the injury. He
found that she had no residual, permanent impairment of the right shoulder attributable to the
December 5, 1996 employment injury.
Dr. Glenn opined that there was minimal, clinical evidence that appellant had any
residuals from her accepted bilateral carpal tunnel syndrome. While appellant’s recent
diagnostic tests demonstrated a small degree of bilateral nerve involvement, her physical
examinations demonstrated normal results. Dr. Glenn found no evidence of any brachial plexus
involvement on clinical examination or evidence of radial nerve involvement bilaterally on
physical examination. He opined that there was no clinical evidence of any residual carpal
tunnel syndrome on the right or the left. Dr. Glenn advised that appellant’s subjective
complaints were not substantiated by objective findings with regard to her accepted condition.
Based on her normal physical examinations he opined that she was capable of returning to full
duty and did not require any further medical care or treatment. OWCP relied on Dr. Glenn’s
opinion in its January 23, 2012 decision, finding that appellant had no continuing disability or
impairment causally related to her right shoulder or bilateral carpal tunnel conditions.
The Board finds that Dr. Glenn’s impartial opinion constitutes the special weight of
medical opinion. The medical evidence establishes that appellant no longer has any residuals
from her accepted right shoulder or bilateral carpal tunnel conditions.5 Dr. Glenn’s opinion is
sufficiently probative, rationalized and based upon a proper factual background. Therefore,
OWCP properly accorded his opinion the special weight of an impartial medical examiner.6 The
Board therefore finds that Dr. Glenn’s opinion constituted the weight of medical opinion and
supports OWCP’s January 23, 2012 decision to terminate appellant’s compensation benefits.

5

Appellant’s attorney argued that Dr. Glenn failed to consider the fact that Dr. Barr, OWCP’s referral physician,
had diagnosed a partial right rotator cuff tear. The Board notes, however, that OWCP never accepted this condition.
Further, Dr. Barr found that appellant could return to full duty. Dr. Glenn noted that a partial right rotator cuff had
been diagnosed but opined that this had no effect on her ability to perform her work duties and found that
appellant’s right shoulder was normal on examination.
6

Gary R. Seiber, 46 ECAB 215 (1994).

5

LEGAL PRECEDENT -- ISSUE 2
Following a proper termination of compensation benefits, the burden of proof shifts back
to the claimant to establish continuing employment-related disability.7
ANALYSIS -- ISSUE 2
Appellant subsequently requested an oral hearing and submitted the March 3, 2012 report
from Dr. Fried. This report reviewed findings from a new functional capacity test she underwent
on January 27, 2012 and indicated that she displayed difficulty when asked to engage in grip
strength tests, repetitive activity and simulated work tasks. However, Dr. Fried’s report merely
restates one side of the conflict in medical evidence which was resolved by Dr. Glenn’s opinion.
The tasks which purported to be work related are merely simulated activities; they do not
constitute a depiction of her actual work duties. Dr. Fried did not provide a well reasoned and
sufficiently supported opinion that would vitiate OWCP’s January 23, 2012 determination that
appellant did not have any employment-related disability or residuals stemming from her
accepted right shoulder and bilateral carpal tunnel conditions. Thus the Board will affirm the
hearing representative’s June 28, 2012 decision.
Appellant may submit new evidence or argument with a request for reconsideration to
OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate compensation benefits.
Appellant has not met her burden to establish continuing disability.

7

John F. Glynn, 53 ECAB 562 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the June 28, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 26, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

